 


109 HR 3119 IH: To extend the temporary suspension of duty on carfentazone ethyl.
U.S. House of Representatives
2005-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3119 
IN THE HOUSE OF REPRESENTATIVES 
 
June 29, 2005 
Mr. LaHood introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the temporary suspension of duty on carfentazone ethyl. 
 
 
1.Carfentazone ethyl 
(a)In generalHeading 9901.01.54 of the Harmonized Tariff Schedule of the United States (relating to carfentazone ethyl) is amended by striking ‘‘12/31/2006’’ and inserting ‘‘12/31/2009’’.  
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act. 
 
